NOTICE
                                          2014 IL App (5th) 130017
 Decision        filed 04/29/14,
 corrected 05/07/14. The text of               NO. 5-13-0017
 this decision may be changed
 or corrected prior to the filing of
 a Petition for Rehearing or the                  IN THE
 disposition of the same.

                                       APPELLATE COURT OF ILLINOIS

                             FIFTH DISTRICT
________________________________________________________________________

SHARON PRICE and MICHAEL FRUTH,             )     Appeal from the
Individually and on Behalf of All Others Similarly
                                            )     Circuit Court of
Situated,                                   )     Madison County.
                                            )
      Plaintiffs-Appellants,                )
                                            )
v.                                          )     No. 00-L-112
                                            )
PHILIP MORRIS, INCORPORATED,                )     Honorable
                                            )     Dennis R. Ruth,
      Defendant-Appellee.                   )     Judge, presiding.
________________________________________________________________________

            JUSTICE CHAPMAN delivered the judgment of the court, with opinion.
            Justices Stewart and Schwarm1 concurred in the judgment and opinion.

                                               OPINION

¶1          The plaintiffs appeal an order denying their petition for relief from judgment (735

ILCS 5/2-1401 (West 2006)). The petition was filed under an unusual set of procedural

circumstances. The plaintiffs filed a lawsuit alleging that the defendant's use of the terms

"light" and "low tar" in advertising its cigarettes constituted fraud.          The plaintiffs

            1
                Justice Wexstten was originally assigned to participate in this case.   Justice

Schwarm was substituted on the panel subsequent to Justice Wexstten's retirement and

has read the briefs and listened to the tape of oral argument.

                                                     1
prevailed at trial; however, the judgment was reversed on appeal on the basis of a

statutory provision barring consumer fraud actions where the challenged conduct was

specifically authorized by federal regulations (see 815 ILCS 505/10b(1) (West 2000)).

Price v. Philip Morris, Inc., No. 5-09-0089 (Feb. 24, 2011) (unpublished order under

Supreme Court Rule 23). The matter was remanded to the trial court with directions to

dismiss the complaint. The plaintiffs subsequently filed a section 2-1401 of the Code of

Civil Procedure (735 ILCS 5/2-1401 (West 2006)) petition for relief from judgment,

alleging that (1) evidence unavailable to the plaintiffs at trial showed that the Federal

Trade Commission never authorized use of the terms "light" and "low tar" by the

defendant, and (2) had the plaintiffs been able to present this evidence at trial, the result

on appeal would have been different. In ruling on the petition, the trial court found that

the plaintiffs (1) had a meritorious claim, and (2) acted with due diligence both in

attempting to present that claim at trial and in filing the section 2-1401 petition as soon as

possible. However, the court further determined that it was "equally likely" that the

supreme court would have reversed on other grounds had it ruled differently on the

question of section 10b(1).        In this appeal, the plaintiffs argue that the court

impermissibly exceeded the scope of section 2-1401 review but ruled correctly on all

other issues. We reverse.

¶2     The plaintiffs, Sharon Price and Michael Fruth, filed a class action law suit

alleging that the defendant, Philip Morris, Inc., violated the Illinois Consumer Fraud and

Deceptive Business Practices Act (Consumer Fraud Act) (815 ILCS 505/1 to 12 (West

2000)) by advertising its cigarettes as "light" or "low tar." The defendant raised 27
                                            2
affirmative defenses, including an exclusion found in section 10b(1) of the Consumer

Fraud Act. That statute provides that the Consumer Fraud Act is inapplicable to claims

involving conduct that has been "specifically authorized" by any federal regulatory body.

815 ILCS 505/10b(1) (West 2000).

¶3     The defendant argued that section 10b(1) applied in this case because the Federal

Trade Commission (FTC) specifically authorized use of the terms "light" and "low tar" in

consent decrees entered in enforcement actions involving other cigarette manufacturers.

In particular, the defendant pointed to a 1971 consent decree entered in an enforcement

action against American Brands and a 1995 consent decree involving the American

Tobacco Company. Both consent decrees permitted the manufacturers to use the terms in

their advertising with certain conditions and limitations.     At issue in this case was

whether these consent decrees could be deemed regulatory activity.         The defendant

presented the testimony of an expert witness who stated that cigarette manufacturers

relied on consent decrees to tell them what claims they could make in their advertising.

The trial court rejected the defendant's contention, finding that "no regulatory body has

ever required (or even specifically approved) the use of these terms by Philip Morris."

¶4    On March 21, 2003, the court entered a $10.1 billion judgment in favor of the

plaintiffs. On December 15, 2005, the Supreme Court of Illinois reversed that judgment,

finding that section 10b(1) of the Consumer Fraud Act barred the plaintiffs' action. Price

v. Philip Morris, Inc., 219 Ill. 2d 182, 258, 848 N.E.2d 1, 46 (2005) (Price I). The

supreme court found that Philip Morris's actions were specifically authorized by the FTC

through a process of "informal regulatory activity," including the use of consent decrees.
                                           3
Price I, 219 Ill. 2d at 258, 848 N.E.2d at 46. The court thus found section 10b(1)

applicable, reversed the judgment, and remanded the matter to the trial court with

directions to dismiss the plaintiffs' complaint. Price I, 219 Ill. 2d at 274, 848 N.E.2d at

55.

¶5     The plaintiffs filed a petition for rehearing, which the Illinois Supreme Court

denied on May 20, 2006. They then filed a petition for a writ of certiorari with the

United States Supreme Court. On November 27, 2006, the Court denied their petition

and declined to hear the appeal. The mandate of the Illinois Supreme Court issued on

December 5, 2006. Pursuant to that mandate, the trial court entered an order dismissing

the plaintiffs' action with prejudice on December 18, 2006.

¶6     A key component of our Illinois Supreme Court's holding was its finding that the

FTC itself intended its consent decrees "to provide guidance to the entire cigarette

industry." Price I, 219 Ill. 2d at 258, 848 N.E.2d at 46. Subsequently, two statements

issued by the FTC cast doubt on the factual accuracy of this finding. In June 2008, the

FTC filed an amicus brief in an unrelated case before the United States Supreme Court.

That brief indicated that the FTC never intended to authorize the use of these terms.

Altria Group, Inc. v. Good, 555 U.S. 70, 87 (2008) (emphasizing that the federal

government in its amicus brief "disavows any policy authorizing the use of 'light' and

'low tar' descriptors").   The Supreme Court issued its decision in Altria Group on

December 15, 2008.

¶7     Meanwhile, on December 8, 2008, the FTC issued a rescission of guidance. In so

doing, the FTC rescinded a 1966 guidance concerning representations of tar and nicotine
                                          4
content that cigarette manufacturers could make in advertising and cigarette packaging.

Rescission of FTC Guidance Concerning the Cambridge Filter Method, 73 Fed. Reg.

74,500 (Dec. 8, 2008) (hereinafter, Rescission of FTC Guidance). The 1966 guidance

"did not require companies to state the tar and nicotine yields of their cigarettes"; it

merely "set forth the type of substantiation" that would be "adequate" to comply with

FTC regulations if companies chose to make such representations.             (Emphasis in

original.) Rescission of FTC Guidance, 73 Fed. Reg. at 74,501. In addition, the 1966

guidance prohibited manufacturers from making "collateral representations" about any

reduction in the health hazards associated with smoking. Rescission of FTC Guidance,

73 Fed. Reg. at 74,501. Most significantly for purposes of this appeal, the 1966 guidance

did not address the use of descriptors such as "light" and "low tar." In the 2008 rescission

of guidance, the FTC specifically clarified this point, stating that the agency "has neither

defined those terms, nor provided guidance or authorization as to the use of descriptors."

Rescission of FTC Guidance, 73 Fed. Reg. at 74,504.

¶8     On December 18, 2008, the plaintiffs filed their petition for relief from judgment.

The trial court granted the defendant's motion to dismiss, finding that the petition was not

timely filed within two years of the Illinois Supreme Court's decision (see 735 ILCS 5/2-

1401(c) (West 2006)). Price v. Philip Morris, Inc., No. 5-09-0089, order at 4 (Feb. 24,

2011) (unpublished order under Supreme Court Rule 23) (Price II). This court reversed

that ruling, finding that the statutory time limit began to run when the trial court

dismissed the plaintiffs' law suit. Price II, No. 5-09-0089, order at 10. We remanded the


                                             5
matter to the trial court for further proceedings so the court could consider the merits of

the plaintiffs' petition. Price II, No. 5-09-0089, order at 11.

¶9     On remand, the plaintiffs filed an amended petition for relief from judgment.

They alleged that during the original trial in this matter, they were unable to present

evidence of the FTC's stated position with respect to the use of descriptors such as "light"

and "low tar." The plaintiffs further alleged that, had they been able to present this

evidence, the supreme court most likely would have ruled differently on the defendant's

section 10b(1) defense.

¶ 10   After considering the documentary evidence and arguments presented by both

parties, the trial court entered a detailed written order in which it made the following

findings: First, the court found that the plaintiffs were diligent in their efforts to present

their claim at trial, including evidence of the FTC's position regarding use of the terms

"light" and "low tar." In reaching this conclusion, the court emphasized that (1) FTC

commissioners declined the plaintiffs' request to file an amicus brief, and (2) the

plaintiffs could not legally compel FTC testimony in this state court litigation (see United

States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951)). The court then noted that the

defendant did not contend that the plaintiffs failed to exercise due diligence in filing their

section 2-1401 petition as early as possible.

¶ 11   Next, the trial court found that the plaintiffs demonstrated that they had a

meritorious claim in the underlying litigation. The court framed the question before it as

"whether it is more probably true than not that, had the FTC position been presented in

the record on appeal, the Illinois Supreme Court would not have ruled in Defendant's
                                          6
favor on its affirmative defense that Plaintiffs' claim was exempt pursuant to Section

10b(1) of the Consumer Fraud Act." In answering this question in the affirmative, the

court noted that the defendant acknowledged in a motion raising the section 10b(1)

defense that resolution of this question " 'revolves around a single fact: whether the

matters about which plaintiffs complain *** are subject to federal regulation and

control.' " The court then found that "The FTC in its brief in Altria Group answered that

factual question [by] stating [that] it neither required nor authorized" the defendant's use

of the "light" and "low tar" descriptors.

¶ 12   Finally, the trial court considered whether a different ruling on the question of the

section 10b(1) exemption would have been outcome-determinative before the Illinois

Supreme Court. This inquiry was based on the fact that the supreme court declined to

consider other issues raised by the defendant in its initial appeal. See Price I, 219 Ill. 2d

at 271, 848 N.E.2d at 53. In dicta in the opinion of the court, Justice Garman expressed

"grave reservations" about two of those issues–the propriety of class certification and the

calculation of damages. Price I, 219 Ill. 2d at 271, 848 N.E.2d at 53. In a special

concurrence, Justice Karmeier, joined by Justice Fitzgerald, concluded that the plaintiffs'

consumer fraud claim failed because the "plaintiffs failed to establish that they sustained

actual damages." Price I, 219 Ill. 2d at 275, 848 N.E.2d at 55 (Karmeier, J., specially

concurring, joined by Fitzgerald, J.). Justices Kilbride and Freeman each filed dissents in

which they rejected both of these grounds for reversal. Price I, 219 Ill. 2d at 285-328,

848 N.E.2d at 60-84 (Freeman, J., dissenting); Price I, 219 Ill. 2d at 328-37, 848 N.E.2d

at 84-89 (Kilbride, J., dissenting).
                                             7
¶ 13   In ruling on the petition for relief from judgment, the trial court pointed to these

statements and opined that it was "equally as likely that the Illinois Supreme Court would

find for Defendant on the damages issue." (Emphasis in original.) The trial court

reiterated that the plaintiffs had the burden of proving that "it is more probably true that

they would prevail," and explained that they failed to meet this burden in the face of the

court's finding that it was equally likely that the defendant would have prevailed had the

supreme court ruled differently on the section 10b(1) exemption. The trial court thus

denied the plaintiffs' section 2-1401 petition. This appeal followed.

¶ 14   A petition for relief from judgment allows a party to bring to the attention of the

trial court factual matters that would have prevented the court from entering the judgment

had those matters been presented to the court prior to entry of the judgment. Juszczyk v.

Flores, 334 Ill. App. 3d 122, 126, 777 N.E.2d 454, 458 (2002). Although a section 2-

1401 petition is generally not an appropriate avenue for a litigant to seek relief from

errors of law (Klose v. Mende, 378 Ill. App. 3d 942, 951, 882 N.E.2d 703, 712 (2008)),

the statute does not expressly preclude such relief (People v. Lawton, 212 Ill. 2d 285,

297, 818 N.E.2d 326, 334 (2004)).

¶ 15   To prevail, the petitioner must demonstrate by a preponderance of the evidence

that (1) a meritorious claim or defense exists, (2) the petitioner exercised due diligence in

attempting to present that claim or defense at trial in the original litigation, and (3) the

petitioner exercised due diligence in filing the petition as early as possible. Juszczyk, 334
Ill. App. 3d at 126-27, 777 N.E.2d at 458. Our review is de novo where, as here, the trial

court rules on a section 2-1401 petition without an evidentiary hearing. S.I. Securities v.
                                             8
Powless, 403 Ill. App. 3d 426, 439-40, 934 N.E.2d 1, 11-12 (2010) (citing People v.

Vincent, 226 Ill. 2d 1, 15-17 & 17 n.5, 871 N.E.2d 17, 27-28 & 28 n.5 (2007)).

¶ 16   As previously discussed, the defendant did not argue before the trial court that the

plaintiffs failed to exercise due diligence in bringing their petition as early as possible.

The defendant likewise does not raise this argument on appeal. Thus, we need not

address this question. The defendant did argue, however, that the plaintiffs (1) did not

exercise due diligence in attempting to bring their claim in the original trial in this matter,

and (2) failed to demonstrate the existence of a meritorious claim.            The defendant

continues to raise these arguments on appeal. As we discussed earlier, the trial court

ruled in the plaintiffs' favor on both of these points. On appeal, the plaintiffs argue that

(1) these rulings were correct, but (2) the trial court erred in exceeding the scope of

section 2-1401 review by finding that the supreme court would have reversed the

judgment on other grounds.       In addition, the plaintiffs argue that this court should

reinstate the $10.1 billion judgment if we reverse, while the defendant contends that only

the supreme court has the authority to reinstate the original judgment. We consider these

arguments in turn.

¶ 17   The plaintiffs first argue that the trial court correctly found that they exercised due

diligence in attempting to present their claim to the trial court in the original trial in this

matter. We note that the plaintiffs actually did present the claim at trial. That is, they

argued to the trial court that the FTC never authorized the use of the terms "light" and

"low tar" in cigarette advertising by the cigarette industry as a whole or by the defendant

in particular. However, they were not able to present the evidence of the FTC's stated
                                          9
position that it never authorized use of the terms. The plaintiffs contend that they acted

diligently under the circumstances.

¶ 18   In support of its argument to the contrary, the defendant points out that the

plaintiffs admitted that they did not attempt to involve the FTC in the litigation until they

filed a petition for rehearing with the Illinois Supreme Court. As such, the defendant

contends, the plaintiffs did not do everything reasonably possible to obtain evidence of

the FTC's stated position during the original litigation in this matter. We agree with the

plaintiffs.

¶ 19   There is no dispute that the plaintiffs first attempted to involve the FTC in this

litigation in January 2006, after the Illinois Supreme Court reversed the decision below.

At that time, they retained David Medine, a former FTC attorney. Medine stated in an

affidavit that he met with FTC commissioners, who declined his request to file an amicus

brief in this matter. According to Medine, the commissioners believed that they needed

to make "a unanimous statement" regarding the FTC position on the use of the "light" and

"low tar" descriptors, and they did not believe they could come to an agreement as to the

precise wording of that statement before the filing deadline.

¶ 20   The defendant argues that because the plaintiffs did not take this step sooner, they

did not act diligently in attempting to present the FTC's own statement of its position in

the original litigation in this matter. We find this argument to be without merit. What

constitutes due diligence depends on all of the particular circumstances of the case.

Hirsch v. Optima, Inc., 397 Ill. App. 3d 102, 113, 920 N.E.2d 547, 558 (2009).


                                             10
¶ 21   Under the facts and circumstances of this case, it defies logic to suggest that due

diligence requires litigants in a state court proceeding to seek the input of a federal

agency. David Medine noted in his affidavit that he approached the commissioners to

request their input in the plaintiffs' petition for rehearing before the Illinois Supreme

Court and/or their petition for a writ of certiorari to the United States Supreme Court.

He stated that he attempted to persuade the commissioners that their input would help

resolve the issues in a way that would be beneficial to the FTC. As noted previously,

they declined Medine's request due to time constraints. It is unclear from his affidavit

when he made this request.          We note, however, that Medine's argument to the

commissioners would likely be far less persuasive in the context of state court

proceedings than in the context of an appeal to the United States Supreme Court. This is

because a definitive statement from the FTC regarding its position would have far less

reach if made in a state court proceeding. We find that the trial court correctly ruled that

the plaintiffs exercised due diligence under the circumstances.

¶ 22   The plaintiffs next contend that the trial court correctly found that they met their

burden of demonstrating that they had a meritorious claim or defense. They contend that

the supreme court would have ruled differently on the question of the section 10b(1)

exemption had they been able to present evidence that the FTC itself denied ever

authorizing the defendant's use of the relevant descriptors. The defendant, by contrast,

argues that section 2-1401 does not provide an avenue of relief for the plaintiffs because

the evidence at issue did not exist at the time of trial.


                                               11
¶ 23   In response, the plaintiffs contend that, while the evidence at issue did not exist at

the time of the original trial, the factual matter they needed it to prove did. That is,

neither the FTC amicus brief filed in Altria Group nor the 2008 rescission of guidance

had been written when this case was originally tried; however, those pieces of evidence

related to a factual matter that did exist at that time–the FTC's position on the use of the

descriptors "light" and "low tar" in cigarette advertising before the plaintiffs filed their

complaint. The plaintiffs thus argue that the evidence at issue was properly before the

court in proceedings on a petition for relief from judgment. We agree with the plaintiffs.

¶ 24   The defendant bases its argument to the contrary on People v. Haynes, 192 Ill. 2d
437, 737 N.E.2d 169 (2000). At issue there was a trial court's finding that a criminal

defendant was fit to stand trial. The defendant's section 2-1401 petition alleged that had

he been able to present additional evidence of his mental illness at his fitness hearing, the

trial court would not have found him fit to stand trial and, as a result, he would not have

been convicted of murder and sentenced to death. Haynes, 192 Ill. 2d at 461, 737 N.E.2d

at 183. The additional evidence consisted of (1) the affidavit of a psychiatrist who treated

the defendant in prison and diagnosed him as suffering from a mental illness that caused

delusional thinking, and (2) the affidavit of a neuropharmacologist who opined that the

defendant's delusional thinking could be controlled with medication at a dosage that was

higher than he was receiving at the time of the fitness hearing. Haynes, 192 Ill. 2d at

461-62, 737 N.E.2d at 183.

¶ 25   In finding that this evidence did not provide a basis for section 2-1401 relief, the

court stated that as "a general rule," relief is not available on the basis of matters " 'which
                                               12
arise subsequent' " to the challenged judgment. (Emphasis added.) Haynes, 192 Ill. 2d at

463, 737 N.E.2d at 183 (quoting Russell v. Klein, 58 Ill. 2d 220, 225, 317 N.E.2d 556,

559 (1974)). As the defendant points out, the court did note that the evidence at issue–the

affidavits and proffered testimony of the two experts–"did not exist at the time of [the]

defendant's fitness hearing" and, as such, "could not have been presented to the trial

court" at that time. Haynes, 192 Ill. 2d at 463, 737 N.E.2d at 184. However, the court

found it more significant that the psychiatrist "gives no opinion as to [the] defendant's

fitness for trial" during the relevant time frame, and that both experts based their opinions

on factors that arose after the defendant's conviction and sentencing. Haynes, 192 Ill. 2d

at 463, 737 N.E.2d at 184. In other words, the Haynes defendant was not entitled to relief

from judgment because he was attempting to present evidence related to facts and

circumstances that developed after he was found fit to stand trial. Here, as previously

discussed, the amicus brief in Altria Group and the rescission of guidance related to a

factual matter that existed prior to the original trial.       We find the Haynes case

distinguishable on this basis.

¶ 26   A far more analogous scenario occurred in Department of Conservation v.

Cipriani, 202 Ill. App. 3d 986, 561 N.E.2d 739 (1990). There, the Department of

Conservation initiated proceedings to acquire property owned by the defendants via

eminent domain. Cipriani, 202 Ill. App. 3d at 988, 561 N.E.2d at 740. A key disputed

issue in the original trial was the value of the defendants' property. Cipriani, 202 Ill.

App. 3d at 989, 561 N.E.2d at 741. Witnesses for the Department of Conservation relied

on flood maps created by the Federal Emergency Management Agency (FEMA) for a
                                       13
flood insurance survey. Those maps showed that the defendants' property was in a flood

plain and, as such, no one could build on it. This, the witnesses opined, adversely

impacted the value of the defendants' property. Cipriani, 202 Ill. App. 3d at 988, 561

N.E.2d at 740. The defendants offered the testimony of an expert witness who opined

that the FEMA flood maps were wrong. Cipriani, 202 Ill. App. 3d at 988-89, 561 N.E.2d

at 740. However, the jury agreed with the Department of Conservation and awarded the

defendants compensation in an amount that was "significantly" lower than the amount

they sought as the reasonable value of their property. Cipriani, 202 Ill. App. 3d at 989,
561 N.E.2d at 741.

¶ 27   Subsequently, FEMA issued a "letter of map revision." The letter explained that

the flood maps and study at issue in the original eminent domain proceedings failed to

exclude runoff from a nearby landfill. Cipriani, 202 Ill. App. 3d at 989, 561 N.E.2d at

741. As such, the letter explained, the maps and study did not accurately " 'reflect the

conditions that existed at the time of the study.' " Cipriani, 202 Ill. App. 3d at 989, 561
N.E.2d at 741. The defendants filed a section 2-1401 petition, contending that the letter

of map revision demonstrated that the evidence relied upon at trial to determine the value

of their property was not accurate. Cipriani, 202 Ill. App. 3d at 989, 561 N.E.2d at 741.

The trial court dismissed the petition without findings. Cipriani, 202 Ill. App. 3d at 990,

561 N.E.2d at 741.

¶ 28   On appeal, the Department of Conservation argued, much as the defendant argues

here, that the letter of map revision could not provide a proper basis for section 2-1401

relief because it was issued several years after the judgment was entered. Cipriani, 202
14
Ill. App. 3d at 991, 561 N.E.2d at 742. In rejecting this argument, the Cipriani court

noted that the rule cited by the Department was only a general rule. Cipriani, 202 Ill.

App. 3d at 991-92, 561 N.E.2d at 742. Moreover, the court went on to explain that while

the letter of map revision did not exist at the time of the original trial, it was crucial

evidence related to the condition and value of the defendants' property at the relevant

time. Cipriani, 202 Ill. App. 3d at 992, 561 N.E.2d at 742-43. Similarly, in the instant

case, the amicus brief in Altria Group and the rescission of guidance related to the FTC

policy concerning descriptors such as "light" and "low tar" during the relevant time

period.

¶ 29   The defendant further contends that the evidence showed that the FTC changed its

position. We disagree. It is true that the rescission of guidance represented a change in

the FTC's policy regarding a somewhat related matter–that is, the FTC no longer

endorsed a method of testing tar and nicotine yields called the "Cambridge Filter

Method."    Rescission of FTC Guidance, 73 Fed. Reg. at 74,503 (indicating that

advertisers "should no longer use *** terms or phrases that state or imply the

Commission's approval or endorsement of the Cambridge Filter method"). However, the

FTC specifically declined to change its position regarding the use of descriptors such as

"light" and "low tar." Rescission of FTC Guidance, 73 Fed. Reg. at 74,504. As noted

previously, the FTC explicitly stated that it had never authorized or defined those terms.

Rescission of FTC Guidance, 73 Fed. Reg. at 74,504. Moreover, after declining "the

invitation to initiate a proceeding that would prohibit all use of descriptors" such as those

at issue in this case, the FTC went on to state that "any continued use of descriptors is
                                           15
subject to the FTC Act's proscription against deceptive acts and practices." Rescission of

FTC Guidance, 73 Fed. Reg. at 74,504.

¶ 30   Finally, the plaintiffs argue that the court erred by exceeding the scope of section

2-1401 review. We agree.

¶ 31   In support of their position, the plaintiffs cite to Paul v. Gerald Adelman &

Associates, Ltd., 223 Ill. 2d 85, 858 N.E.2d 1 (2006). There, the supreme court rejected

an argument that the trial court erred in refusing to consider issues that were not resolved

by the trial court when it rendered the original judgment. The defendant argues that Paul

is not analogous to the instant case because it involved a dismissal for want of

prosecution where the original judgment did not include any rulings on the merits. The

defendant points us to Doctor's Associates, Inc. v. Duree, 319 Ill. App. 3d 1032, 745
N.E.2d 1270 (2001), and People v. Haynes, arguing that those cases are more analogous

to the case before us. In both of those cases, appellate courts found denials of section 2-

1401 petitions to be appropriate where the courts found that the unavailable evidence

would not have changed the outcome of the original actions. We note that, due to the

unique procedural history of this case, it is difficult to find cases that are precisely

analogous to the matter at hand. We find both cases cited by the defendant to be

distinguishable. While we do not find the Paul case, cited by the plaintiffs, to be

precisely analogous to the case before us, we do find it relevant and instructive.

¶ 32   Haynes, as previously discussed, involved a petition for relief from judgment in a

criminal case where the defendant alleged he was unfit to stand trial. The court held a

fitness hearing, at which five different expert witnesses testified that the defendant
                                          16
suffered from a mental illness, as a result of which he exhibited delusional thinking.

Haynes, 192 Ill. 2d at 463-64, 737 N.E.2d at 184. The first of those experts did not offer

an opinion on the defendant's fitness to stand trial. Haynes, 192 Ill. 2d at 450, 737

N.E.2d at 177.     The second concluded that the defendant's delusions rendered him

unwilling–though not necessarily unable–to cooperate with defense counsel in his own

defense. Haynes, 192 Ill. 2d at 450, 737 N.E.2d at 177. The third defense expert testified

that he did not feel qualified to offer an opinion regarding the defendant's fitness to stand

trial. Haynes, 192 Ill. 2d at 451, 737 N.E.2d at 177-78.

¶ 33   The defendant's fourth expert concluded that the defendant was able to understand

the nature of the charges, but was unable to assist counsel in his own defense. Haynes,
192 Ill. 2d at 452-53, 737 N.E.2d at 178. The final defense expert likewise testified that

the defendant was unable to cooperate with counsel and therefore not fit to stand trial.

Haynes, 192 Ill. 2d at 455, 737 N.E.2d at 179. The court found the defendant fit to stand

trial (Haynes, 192 Ill. 2d at 456, 737 N.E.2d at 180), and he was subsequently convicted

of murder and sentenced to death (Haynes, 192 Ill. 2d at 457, 737 N.E.2d at 180-81).

¶ 34   As discussed earlier, the defendant later filed a petition for relief from judgment

on the basis of two expert opinions rendered subsequent to his conviction and sentence.

Haynes, 192 Ill. 2d at 461-62, 737 N.E.2d at 183. As we also discussed previously, the

court found that this evidence was not the proper basis for a section 2-1401 petition

because it related to matters that arose subsequent to the judgment. Haynes, 192 Ill. 2d at

463, 737 N.E.2d at 184. In dicta, the Haynes court noted that the defendant also "failed

to establish that this evidence would have changed the outcome of the fitness hearing."
                                           17
Haynes, 192 Ill. 2d at 463, 737 N.E.2d at 184. The court pointed to the testimony of the

five expert witnesses and explained that it was unlikely that the testimony of an

additional psychiatrist regarding his "similar findings would have altered the outcome of

the proceedings." Haynes, 192 Ill. 2d at 464, 737 N.E.2d at 184. Contrary to the

defendant's argument here, the Haynes court did not consider a wholly unresolved issue.

As such, we find no support there for the defendant's position here.

¶ 35   The underlying litigation involved in Duree was a contract action filed in a Kansas

state court. The plaintiff, a franchisor of Subway sandwich shops, sued two of its

franchisees to recover funds owed under the franchise agreement. Duree, 319 Ill. App.
3d at 1036, 745 N.E.2d at 1275. The franchisees were represented by David Duree, an

Illinois attorney. Duree filed several counterclaims, including a claim that the plaintiff

fraudulently induced the franchisees to purchase their Subway franchise. Duree, 319 Ill.

App. 3d at 1036, 745 N.E.2d at 1275. In support of this claim, Duree hired an accountant

who prepared an amended tax return for the defendants' store. The amended return,

which showed an operating loss, was based on bank records for the defendants' shop

rather than the more accurate figures contained in their weekly sales reports. Duree, 319
Ill. App. 3d at 1036-37, 745 N.E.2d at 1275.

¶ 36   The Kansas trial court granted summary judgment in favor of the plaintiff on the

counterclaim. Duree, 319 Ill. App. 3d at 1037, 745 N.E.2d at 1275. The plaintiff then

filed a motion for sanctions against Duree, alleging that he filed the counterclaim in bad

faith without any basis in fact. Duree, 319 Ill. App. 3d at 1037, 745 N.E.2d at 1275-76.

The trial court granted that motion. In a detailed written order, the trial judge found that
                                            18
the amended tax return prepared by Duree's accountant "was deliberately falsified and

manufactured for the sole purpose of supporting the counterclaim." Duree, 319 Ill. App.
3d at 1037, 745 N.E.2d at 1276. She also highlighted "numerous [additional] gaps and

deficiencies" in the evidence Duree presented in support of the counterclaim. Duree, 319
Ill. App. 3d at 1038, 745 N.E.2d at 1277 (citing Subway Restaurants, Inc. v. Kessler, 970
P.2d 526, 534 (Kan. 1998)). The court further found that Duree violated Kansas court

rules by denying uncontroverted facts with no basis in the record to do so and by

attempting "to divert the court's attention from the true facts of the case by attempting to

make the court angry at [the plaintiff] and its attorneys." Duree, 319 Ill. App. 3d at 1039,
745 N.E.2d at 1277 (citing Kessler, 970 P.2d at 535).

¶ 37   Duree appealed the order imposing sanctions. Duree, 319 Ill. App. 3d at 1038,
745 N.E.2d at 1276. The Kansas Supreme Court upheld that order, relying heavily on the

findings of fact included in both the trial court's sanctions order and the summary

judgment order. Duree, 319 Ill. App. 3d at 1038-39, 745 N.E.2d at 1276-77. The

plaintiff then filed a petition to enroll the Kansas judgment in Illinois, which the Cook

County circuit court granted over Duree's objection. Duree, 319 Ill. App. 3d at 1039, 745
N.E.2d at 1277. Duree filed a petition for relief from judgment. Duree, 319 Ill. App. 3d

at 1047, 745 N.E.2d at 1283.

¶ 38   On appeal, Duree argued that he was entitled to relief from the Kansas judgment

imposing sanctions pursuant to section 2-1401. In support of this contention, he relied on

a decision of the Missouri State Board of Accountancy, which found that the accountant

did not violate any professional rules in preparing the amended tax return at issue in the
                                            19
counterclaim. Duree, 319 Ill. App. 3d at 1047, 745 N.E.2d at 1283. Duree argued that

this decision, issued after the Kansas Supreme Court affirmed the sanctions order, would

have precluded the Kansas trial court from imposing sanctions because its decision "was

based on the finding that he manufactured the amended tax return." Duree, 319 Ill. App.
3d at 1047, 745 N.E.2d at 1283.

¶ 39   The First District rejected this argument, emphasizing that the Kansas trial judge's

decision "did not rest solely upon the finding that the amended tax return had been

deliberately falsified." Duree, 319 Ill. App. 3d at 1047, 745 N.E.2d at 1283-84. The

court went on to explain that the Kansas Supreme Court opinion pointed to other grounds

that supported the trial court decision before concluding that had the Missouri State

Board of Accountancy decision been available to the Kansas trial judge, it "would not

have precluded her decision" to impose sanctions. Duree, 319 Ill. App. 3d at 1048, 745
N.E.2d at 1284.

¶ 40   According to the defendant here, the Duree decision required the First District to

decide an issue that was not decided in the Kansas litigation.         In support of this

contention, the defendant points to a statement in the Kansas trial court's sanctions order

noting that the amended tax return was " 'at the heart of' " the motion for sanctions. See

Kessler, 970 P.2d at 536. The defendant argues that, "Nevertheless, the First District

considered the other grounds that were listed (but not relied upon) in the Kansas Supreme

Court's decision."   As such, the defendant claims, "the First District considered an

unresolved issue–whether the other evidence was sufficient to justify the imposition of


                                            20
sanctions." We believe this argument mischaracterizes the decisions of both the Kansas

Supreme Court and the First District.

¶ 41   We first note that nowhere in either of these opinions does either court state that

the amended tax return was the sole basis supporting the imposition of sanctions. As

previously discussed, the Kansas Supreme Court relied heavily on the extensive findings

of fact contained in the trial court's orders granting summary judgment and imposing

sanctions. In finding that Duree had filed the counterclaim with no basis in fact, the

Kansas Supreme Court pointed to the trial court's finding that after five years of

discovery, the franchisees were unable to present any evidence supporting their claim that

they were fraudulently induced to purchase the Subway shop.            They provided no

evidence that any of the allegedly false statements made by the plaintiff's representations

were, in fact, false. Kessler, 970 P.2d at 534.

¶ 42   In finding that Duree filed the counterclaim in bad faith, the Kansas Supreme

Court noted that Duree denied nearly all of the numerous factual allegations in the

plaintiff's summary judgment motion despite the complete lack of any evidence in the

voluminous record that contradicted those allegations. In doing so, the court explained,

Duree violated court rules. Kessler, 970 P.2d at 535.

¶ 43   The court did find the amended tax return significant. As the court explained, the

fact that Duree hired an accountant to file the return was powerful evidence that he knew

the counterclaim was baseless. Kessler, 970 P.2d at 535. However, as discussed, it was

one of numerous items that supported the trial judge's findings, not the sole basis. We are


                                             21
thus not persuaded by the defendant's contention that the First District resolved an

"undecided question" in concluding that section 2-1401 relief was not appropriate.

¶ 44   As the foregoing discussion demonstrates, both the dicta in Haynes and the

decision in Duree focused on whether the evidence would have determined the outcome

of issues that were actually decided–the Haynes defendant's fitness to stand trial and the

propriety of sanctions in Duree. Here, by contrast, the court explicitly found that the

plaintiffs had a meritorious claim in that the supreme court would have ruled differently

on the defendant's affirmative defense had the plaintiffs been able to present evidence of

the FTC's own stated position at trial. It follows from this that, as such, the supreme

court would not have directed the trial court to enter an order dismissing the plaintiffs'

complaint pursuant to section 10b(1), which is the judgment at issue in these proceedings.

For this reason, we find no support for the defendant's position in either Haynes or Duree.

¶ 45   We next consider Paul, the case cited by the plaintiffs. There, the plaintiff was a

trustee for the retirement plans of her medical practice. In her capacity as trustee, she

filed two lawsuits against various defendants, alleging fraud, negligence, breach of

contract, and breach of fiduciary duty. Paul, 223 Ill. 2d at 89-90, 858 N.E.2d at 4. While

the cases were pending, she filed for bankruptcy. Paul, 223 Ill. 2d at 90, 858 N.E.2d at 4.

The trial court therefore stayed both cases pending the outcome of the bankruptcy

proceedings. Three years later, the court held a status hearing on the two suits. Because

the plaintiff did not appear, the court dismissed both suits for want of prosecution. Paul,
223 Ill. 2d at 91, 858 N.E.2d at 5.


                                            22
¶ 46   Fifteen months later, the bankruptcy court entered an order finding that the claims

in both cases were " 'properly claimed as exempt' " and thus were abandoned back to the

plaintiff from the bankruptcy estate. Paul, 223 Ill. 2d at 91, 858 N.E.2d at 5. Six months

after that, the plaintiff filed petitions for relief from the judgments dismissing her suits for

wont of prosecution. Paul, 223 Ill. 2d at 91, 858 N.E.2d at 5. She alleged that the

bankruptcy trustee did not allow her to pursue the claims on her own and also refused to

pursue them on behalf of the bankruptcy estate. Paul, 223 Ill. 2d at 92, 858 N.E.2d at 5.

Some of the defendants argued that the plaintiff did not establish the existence of a

meritorious claim because she did not suffer damages, she lacked standing, and her

claims were preempted by federal law. Paul, 223 Ill. 2d at 93, 858 N.E.2d at 6. The trial

court rejected these arguments and granted the plaintiff's petitions. Paul, 223 Ill. 2d at

93-94, 858 N.E.2d at 6.

¶ 47   On appeal, the defendants once again argued that the plaintiff failed to establish

that she had a meritorious claim based on the issues of damages, standing, and

preemption. Paul, 223 Ill. 2d at 106-07, 858 N.E.2d at 13. In rejecting this argument, the

supreme court held:

               "Issues of standing, damages, preemption, and the like all concern the

       merits of the Adelman and Mann cases. In ruling on plaintiff's section 2-1401

       petitions, however, it was not the trial court's responsibility to determine the merits

       of the underlying causes of action. [Citation.] The central facts which plaintiff

       was required to plead and prove in connection with her petitions are not those facts

       which would establish her entitlement to damages in the underlying actions, but
                                          23
        those facts which would establish her entitlement to have the [dismissal for wont

        of prosecution] orders vacated. [Citations.]" Paul, 223 Ill. 2d at 107, 858 N.E.2d

        at 14.

¶ 48    The court further explained that "issues of federal preemption and plaintiff's ability

to establish damages both devolve into fact questions more appropriate for resolution in

the trial court." Paul, 223 Ill. 2d at 108, 858 N.E.2d at 14. This observation illustrates

both the similarities and the differences between Paul and the case before us. In Paul,

the plaintiff's actions were dismissed before she had an opportunity to present evidence to

support her claims and before the trial court made substantive rulings on any issues. By

contrast, the plaintiffs here had the opportunity to present evidence on all issues,

including the question of damages, and those issues were resolved by the trial court after

a full trial.

¶ 49    The fact that the plaintiffs had the opportunity to fully litigate their claims at the

trial court level does make this case quite different from the scenario presented in Paul in

some respects. In other respects, however, the cases are similar. Most significantly, the

trial court in this case dismissed the plaintiffs' lawsuit after it was directed to do so by the

supreme court in an opinion that did not reach the merits of the underlying claim,

including the question of damages. As noted, the trial court decided those issues in favor

of the plaintiffs. Whether that decision was correct is a question more appropriately

answered by the supreme court than the trial court.

¶ 50    This is so for two reasons. First, that is the course the litigation would have taken

had the supreme court not directed the court to dismiss the action pursuant to section
                                         24
10b(1). Moreover, the trial court's analysis of what the supreme court would have

decided had it addressed the damage issue is, as the plaintiffs contend, inherently

speculative.   The defendant argues, however, that the trial court's determination of

whether the FTC's explicit statements regarding its approach to descriptors would likely

have changed the outcome is equally speculative. We disagree.

¶ 51   It is important to note that there is a key distinction here between the question

actually decided by the supreme court and those left unresolved. The question of the

applicability of the section 10b(1) was decided by the supreme court in a lengthy opinion

in which the court provided a detailed rationale for that decision. Therefore, we know the

basis of its decision on that question. When considering the plaintiffs' section 2-1401

petition, it was thus possible for the trial court to consider how the analysis the court

actually performed would likely be changed by the evidence of the FTC's own statements

regarding its lack of regulation of the descriptors.

¶ 52   More specifically, in analyzing the defendant's section 10b(1) claim, the supreme

court first noted that part of the defendant's argument was its contention that the "FTC

itself considers [consent decrees] to be regulatory activity." Price I, 219 Ill. 2d at 238,

848 N.E.2d at 35. The court then explained that resolution of the question depended

upon an examination of "the affirmative acts or expressions of authorization" by the FTC.

Price I, 219 Ill. 2d at 241, 848 N.E.2d at 36.

¶ 53   In accepting the defendant's argument, the court looked to comments in various

FTC documents noting that the majority of cigarette manufacturers were in compliance

with the terms of a consent decree in an enforcement action that involved six
                                     25
manufacturers and referring to resolution of enforcement actions as part of its

" 'regulatory activity.' " Price I, 219 Ill. 2d at 258, 848 N.E.2d at 46. In addition, the

court found that the defendant's characterization of these documents was consistent with

the testimony of its expert witness, who testified "that the FTC uses consent orders to

provide guidance to the entire cigarette industry." Price I, 219 Ill. 2d at 258, 848 N.E.2d

at 46.

¶ 54     The court acknowledged that the consent decrees involving other companies did

not provide express authority for the defendant to use the relevant descriptors. Price I,
219 Ill. 2d at 272, 848 N.E.2d at 53. However, the court found that published orders

provided implicit authority. Price I, 219 Ill. 2d at 272, 848 N.E.2d at 53-54. The court

concluded that the defendant was exempt from liability under the Consumer Fraud Act

because it was "specifically authorized to use the disputed terms without fear of the FTC

challenging them as deceptive or unfair." Price I, 219 Ill. 2d at 273, 848 N.E.2d at 54.

¶ 55     It is easy to see how this analysis would have been changed by the amicus brief in

Altria Group and the 2008 rescission of guidance, both of which contained direct

statements that the FTC never intended to authorize use of the terms. In addition, the

rescission of guidance specifically stated that, although use of the terms was not

prohibited, it was subject to the requirement that it not be deceptive.

¶ 56     In contrast, the supreme court did not analyze, much less resolve, the question of

whether the plaintiffs offered sufficient proof of the damages they alleged.          After

concluding that the case should have been dismissed pursuant to section 10b(1), the court

noted, "Several of the other issues raised in this appeal are of great importance and
                                          26
deserving of consideration by this court in the proper case." Price I, 219 Ill. 2d at 268,

848 N.E.2d at 51. The court went on to discuss several reasons it questioned whether

class certification was appropriate, although the court did not resolve any of these

questions. Price I, 219 Ill. 2d at 268-71, 848 N.E.2d at 51-53. The court then noted that,

in addition to these concerns, it had "grave reservations about the novel approach to the

calculation of damages that was offered by the plaintiffs and accepted by the circuit

court." Price I, 219 Ill. 2d at 271, 848 N.E.2d at 53. This is all the court said about the

issue of damages. We note that it is not clear from this statement whether the court

disagreed with the calculation of the amount of damages awarded or the finding that the

plaintiffs proved they sustained damages at all. See Price I, 219 Ill. 2d at 326, 848

N.E.2d at 83 (Freeman, J., dissenting, joined by Kilbride, J.) (discussing a possible reason

"the majority of the court does not endorse the position advanced by the special

concurrence"). In addition, we reiterate the fact that two justices specifically rejected the

notion that the plaintiffs failed to prove damages. Thus, contrary to the defendant's

assertion, the trial court's discussion of what the supreme court would have decided had it

addressed those issues is inherently speculative in a way its discussion of the impact of

the new information on the issue it actually did decide is not.

¶ 57   We conclude that the trial court exceeded the scope of section 2-1401 review

when it attempted to predict how the supreme court would rule on the question of

damages. For these reasons, the order denying the petition for relief from judgment must

be reversed.


                                             27
¶ 58   Lastly, we must address the parties' arguments concerning the proper disposition

of this case in light of our decision to reverse the trial court's order. The defendant argues

that only the supreme court has the authority to reinstate the verdict against it (see People

v. Brown, 171 Ill. App. 3d 500, 503-04, 525 N.E.2d 1228, 1230 (1988) (explaining that

an appeals court is bound by the precedents of the supreme court because "where the

supreme court has declared the law on any point, it alone can overrule and modify its

previous opinion"), while the plaintiffs argue that reinstating the verdict is a "common

sense solution" that will return the proceedings "as close as they possibly can be

[returned] to the status quo ante." They explain that this is so because it leaves the

plaintiffs with a judgment in their favor, while leaving the defendant with the right to

appeal that judgment.

¶ 59   As the plaintiffs point out, the unique procedural history of this case leaves us with

little guidance in resolving this question. We find, however, that the effect of vacating

the dismissal order would be to reinstate the verdict. Vacating the dismissal order has the

effect of reinstating the proceedings at the stage they were at prior to entry of that order.

Because the supreme court never reached the merits of the underlying claims, the only

ruling it reversed was the trial court's decision to deny the defendant's motion for

summary judgment on the basis of section 10b(1) of the Consumer Fraud Act. Thus,

vacating the dismissal order will reinstate the proceedings with the verdict intact.

¶ 60   In its argument to the contrary, the defendant points to the language the supreme

court used in reversing the judgment. The court stated, "We reverse the judgment of the

circuit court and remand with instructions to dismiss pursuant to section 10b(1) of the
                                          28
Consumer Fraud Act." Price I, 219 Ill. 2d at 274, 848 N.E.2d at 55. The defendant also

points to the decision in which this court considered the question of when the two-year

time limit in section 2-1401 began to run. As the defendant points out, we found it

significant that the supreme court chose to remand the matter to the trial court with

instructions to dismiss rather than dismissing the matter outright. See Price II, No. 5-09-

0089, order at 10 (noting that "the plaintiffs' action was not effectively dismissed until the

trial court dismissed the case" (citing PSL Realty Co. v. Granite Investment Co., 86 Ill. 2d
291, 304-05, 427 N.E.2d 563, 569 (1981))). The defendant argues that this distinction is

significant here also. The defendant argues that while the trial court can grant relief from

its own order dismissing the petition, it cannot grant relief from the supreme court's order

reversing the judgment. The flaw in this argument is that the only ruling the supreme

court actually reversed was the trial court's ruling on the defendant's section 10b(1)

defense. Although it is true that the court may well have reversed the judgment on other

grounds, it would not have done so without considering the merits of those issues. We

find that granting relief from judgment has the effect of reinstating the proceedings with

the verdict intact.

¶ 61   For the foregoing reasons, we reverse the judgment of the trial court denying the

plaintiffs' petition for relief from judgment.



¶ 62   Reversed.




                                                 29
                                       2014 IL App (5th) 130017

                                             NO. 5-13-0017

                                                IN THE

                                 APPELLATE COURT OF ILLINOIS

                                   FIFTH DISTRICT
_____________________________________________________________________________________

SHARON PRICE and MICHAEL FRUTH,               )     Appeal from the
Individually and on Behalf of All Others Similarly
                                              )     Circuit Court of
Situated,                                     )     Madison County.
                                              )
       Plaintiffs-Appellants,                 )
                                              )
v.                                            )     No. 00-L-112
                                              )
PHILIP MORRIS, INCORPORATED,                  )     Honorable
                                              )     Dennis R. Ruth,
       Defendant-Appellee.                    )     Judge, presiding.
_____________________________________________________________________________________

Opinion Filed:            April 29, 2014
_____________________________________________________________________________________

Justices:           Honorable Melissa A. Chapman, J.
                    Honorable Bruce D. Stewart, J., and
                    Honorable S. Gene Schwarm, J.,
                    Concur
_____________________________________________________________________________________

Attorneys           Stephen M. Tillery, Robert L. King, KOREIN TILLERY LLC, One U.S. Bank
for                 Plaza, 505 North 7th Street, Suite 3600, St. Louis, MO 63101-1625; George A.
Appellants          Zelcs, Maximilian C. Gibbons, Matthew C. Davies, KOREIN TILLERY LLC,
                    205 North Michigan Avenue, Suite 1940, Chicago, IL 60601; Joseph A. Power,
                    Jr., Power Rogers & Smith, P.C., Three First National Plaza, 70 West Madison
                    Street, 55th Floor, Chicago, IL 60602; Nina Hunter Fields, Richardson, Patrick,
                    Westbrook & Brickman, LLC, 1017 Chuck Dawley Blvd., P.O. Box 1007, Mt.
                    Pleasant, SC 29465; Michael J. Brickman, Richardson, Patrick, Westbrook &
                    Brickman, LLC, 174 East Bay Street, P.O. Box 879, Charleston, SC 29401
_____________________________________________________________________________________

Attorneys           George C. Lombardi, WINSTON & STRAWN LLP, 35 West Wacker Drive,
for                 Chicago, IL 60601-9703; Larry Hepler, HEPLERBROOM, LLC, 130 North
Appellee            Main Street, P.O. Box 510, Edwardsville, IL 62025-0510; Michele Odorizzi,
                    MAYER BROWN LLP, 71 South Wacker Drive, Chicago, IL 60606-4637;
                    Kevin M. Forde, KEVIN M. FORDE LTD., 111 West Washington Street, Suite
                    1100, Chicago, IL 60602
____________________________________________________________________________________